Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response of the applicant which was filed on 7/18/22 has been received and given full consideration. Claim 1 has been amended by the Applicant.

Response to Arguments
2.	The examiner is withdrawing the rejections in the previous Office Action because 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, This Action Is Made Final.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 2 and 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomi et al. (US20190260048).
4.	Regarding claims 1, 2 and 5, Tomi teaches a stack ventilation system (see Fig. below), comprising: a supply line configured to supply air to an air electrode of a fuel cell stack; a discharge line configured to discharge an exhaust gas released from the air electrode; and a stack supply line branching off from a branching point of the supply line at a first end, the stack supply line configured to supply air in the supply line to a stack enclosure in which the fuel cell stack is accommodated, wherein a second end of the stack supply line is connected to the stack enclosure (see Fig. below).

    PNG
    media_image1.png
    415
    827
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tomi et al. (US20190260048) as applied to claim 1. 
6.	Regarding claims 3, 4, 7, and 9, the complete discussion of Tomi as applied to claim 1 is incorporated herein. Tomi is silent about claims 3 and 4.
7.	 Tomi however teaches the components in the Figure below which reads on the location of the branching point being upstream of the compressor (based on Figure 1 of Applicant) and flowrate sensor (depending on the left side or right side of the branching point) for the benefit of suppressing an increase in a load that is required for processing in the control section [0007].

    PNG
    media_image2.png
    478
    834
    media_image2.png
    Greyscale

8.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomi with Tomi’s secondary teachings for the benefit of suppressing an increase in a load that is required for processing in the control section.


8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomi et al. (US20190260048) as applied to claim 1 in view of Lee (US20180342746).
9.	Regarding claim 6, the complete discussion of Tomi as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claim 6. 
10.	Lee teaches a blower 22 disposed in-line with the stack supply line 21 (Figure 1) for the benefit of a control method that enhances the durability of the fuel cell stack [0038].
11.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomi with Lee’s teachings for the benefit of a control method that enhances the durability of the fuel cell stack.

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tomi et al. (US20190260048) as applied to claims 1 and 7 and further in view of Shim et al. (US20180339603).
13.	Regarding claim 8, the complete discussion of Tomi as applied to claims 1 and 7 is incorporated herein. However they are silent about the limitations of claim 8. 
14.	Shim teaches an air filter 90 filter connected with the stack discharge line 162 (Figure 1) for the benefit of controlling a fuel cell system that can diagnose whether hydrogen flows back into a stack enclosure when purging the hydrogen and discharging condensate, without the need of assembly and disassembly of the stack enclosure and a stack [0011].
15.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomi with Shim’s teachings for the benefit of controlling a fuel cell system that can diagnose whether hydrogen flows back into a stack enclosure when purging the hydrogen and discharging condensate, without the need of assembly and disassembly of the stack enclosure and a stack.

16.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tomi et al. (US20190260048) as applied to claims 1 and 7 and further in view of Lee (US20180342746).
17.	Regarding claim 10, the complete discussion of Tomi as applied to claims 1 and 7 is incorporated herein. However they are silent about the limitations of claim 10. 
10.	Lee teaches a recirculation blower 54 connected with the stack discharge line 51 (Figure 1) for the benefit of a control method that enhances the durability of the fuel cell stack [0038].
18.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomi with Lee’s teachings for the benefit of a control method that enhances the durability of the fuel cell stack.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722